                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

 PAUL DAVIS,

             Petitioner,

             v.                                             Case No. 17-CV-3162-JAR

 DAN SCHNURR,

             Respondent.


                     NUNC PRO TUNC MEMORANDUM AND ORDER

       This matter is before the Court on Petitioner Paul Davis’s Motion for Certificate of

Appealability (Doc. 36). On June 10, 2019, this Court entered judgment, denying Petitioner’s

Petition for Writ of Habeas Corpus and denying a Certificate of Appealability (Docs. 33 and 34).

On June 23, 2019, Petitioner filed a Notice of Appeal (Doc. 35), as well as a Motion for

Certificate of Appealability (Doc. 36). On June 24, 2019, the Tenth Circuit docketed the appeal

(Doc. 38).

       Under Rule 11 of the Rules Governing § 2254, “if the [district] court denies a certificate

[of appealability], the parties may not appeal the denial but may seek a certificate from the court

of appeals under Federal Rule of Appellate Procedure 22.” The Court denied the certificate on

June 10, 2019. Accordingly, the Court dismisses Petitioner’s motion (Doc. 36) for lack of

jurisdiction, and the Clerk’s office is directed to forward Petitioner’s motion to the Court of

Appeals.

       IT IS SO ORDERED.

       Dated: June 26, 2019

                                                   S/ Julie A. Robinson
                                                   JULIE A. ROBINSON
                                                   CHIEF UNITED STATES DISTRICT JUDGE
